788 N.W.2d 11 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant/Cross-Appellee,
v.
Naykima Tinee HILL, Defendant-Appellee/Cross-Appellant.
Docket No. 141122. COA No. 290031.
Supreme Court of Michigan.
September 15, 2010.

Order
On order of the Court, the application for leave to appeal the May 11, 2010 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered. We direct the *12 Clerk to schedule oral argument on whether to grant the applications or take other peremptory action. MCR 7.302(H)(1). The parties shall submit supplemental briefs within 42 days of the date of this order addressing: (1) whether the dog tracking testimony was admitted in error, and (2) whether, in light of the resolution of that issue, the admission of Jacqueline Sistrunk's out-of-court statement was harmless beyond a reasonable doubt. They should not submit mere restatements of their application papers.
DAVIS, J., not participating. I recuse myself and am not participating because I was on the Court of Appeals panel in this case. See MCR 2.003(B).